IN THE SUPREME COURT OF TENNESSEE
                             AT NASHVILLE
                                 February 6, 2014 Session

 SANDY EUGENE WOMACK ET AL. v. CORRECTIONS CORPORATION
   OF AMERICA D/B/A WHITEVILLE CORRECTIONAL FACILITY

                    Appeal by Permission from the Court of Appeals
                          Circuit Court for Davidson County
                     No. 11C3600     Thomas W. Brothers, Judge




               No. M2012-00871-SC-R11-CV - Filed September 22, 2014




This appeal involves whether the statute localizing venue for lawsuits filed by indigent
inmates applies to lawsuits based on causes of action that accrue when an inmate is housed
in a facility operated by a private corporation. An inmate housed at a correctional facility
operated by a private entity filed suit in the Circuit Court for Davidson County, alleging that
the corporation had failed to address his medical needs. The corporation moved to dismiss
the suit or to transfer it to Hardeman County where the facility is located in accordance with
Tenn. Code Ann. § 41-21-803 (2014). The Davidson County court granted the motion and
transferred the case to Hardeman County but also gave the inmate permission to pursue an
interlocutory appeal. The Court of Appeals granted the interlocutory appeal and affirmed the
trial court. Womack v. Corrections Corp. of Am., No. M2012-00871-COA-R10-CV, 2012
WL 6675094 (Tenn. Ct. App. Dec. 20, 2012). We granted the inmate’s application for
permission to appeal. We have determined that Tenn. Code Ann. § 41-21-803 does not apply
to this inmate’s lawsuit because his cause of action did not accrue while he was housed in
a facility operated by the Tennessee Department of Correction within the meaning of that
statute. Accordingly, we reverse the judgment of the Court of Appeals and remand the case
to the trial court for further proceedings.

    Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals
                             Reversed and Remanded

W ILLIAM C. K OCH, J R., J., delivered the opinion of the Court, in which G ARY R. W ADE, C.J.,
J ANICE M. H OLDER, C ORNELIA A. C LARK, and S HARON G. L EE, JJ., joined.
Allen Barnes, Hermitage, Tennessee, for the appellants, Sandy Eugene Womack and Stacey
Womack.

James I. Pentecost and Brittani C. Kendrick, Jackson, Tennessee, for the appellee,
Corrections Corporation of America.

                                                OPINION

                                                      I.

       Sandy Eugene Womack was convicted in 1989 of armed robbery and simple robbery
and was sentenced to a lengthy term of confinement with the Tennessee Department of
Correction (“TDOC”).1 In February 2010, Mr. Womack was housed at the Whiteville
Correctional Facility in Hardeman County. The facility is owned and operated by
Corrections Corporation of America (“CCA”), a private entity, under a contract with the
State of Tennessee.

        According to Mr. Womack, he entered the Whiteville facility with a cut on his right
ankle. He asserts that he did not receive appropriate treatment for this cut and, as a result,
his right leg was amputated below the knee on September 28, 2010. On September 9, 2011,
Mr. Womack and his spouse2 filed a complaint against CCA in the Circuit Court for
Davidson County.3 At the time he filed suit, Mr. Womack was housed at the Deberry Special
Needs Facility, a correctional facility in Davidson County operated by the TDOC. He alleged
in his complaint that Davidson County was CCA’s principal place of business and that
“numerous negligent acts, omissions, and/or intentional acts by CCA, its employees, and its
agents result[ed] in the amputation of [his] leg.”

        On January 3, 2012, CCA filed a motion to dismiss the complaint, or in the alternative
to transfer the case to Hardeman County. CCA argued that under Tenn. Code Ann. § 41-21-
803 (2014), the proper venue for Mr. Womack’s lawsuit was Hardeman County rather than
Davidson County. CCA also insisted that Tennessee law had established that Tenn. Code
Ann. § 41-21-803 “effectively localized actions brought by prisoners.”


        1
        See State v. Womack, No. 01C01-9507-CC-00235, 1996 WL 518268, at *1 (Tenn. Crim. App. Sept.
13, 1996) (No Tenn. R. App. P. 11 application filed); State v. Womack, No. 01C01-9003-CC-00077, 1990
WL 103638, at *1 (Tenn. Crim. App. July 26, 1990), perm. app. denied (Tenn. Oct. 29, 1990).
        2
          For the sake of simplicity, we will refer to Mr. Womack alone when discussing the filings of the
plaintiffs.
        3
            Mr. Womack filed his complaint through counsel but also filed a pauper’s oath.

                                                     -2-
       Mr. Womack filed a response in opposition to CCA’s motion. He argued that Tenn.
Code Ann. § 41-21-803 was inapplicable because the Whiteville Correctional Facility was
operated by CCA rather than by TDOC. He also insisted that venue was proper in Davidson
County pursuant to the statutory provisions governing transitory actions. See Tenn. Code
Ann. §§ 20-4-101, -104 (Supp. 2014). Following a hearing on March 2, 2012, the trial court,
citing Hayes v. State, 341 S.W.3d 293, 296 (Tenn. Ct. App. 2009), decided that Tenn. Code
Ann. § 41-21-803 was controlling and that, as a more specific statute applicable to in forma
pauperis lawsuits filed by state prisoners, it controlled over the more general statutes
governing transitory causes of action.4

        In his Tenn. R. Civ. P. 59 motion, Mr. Womack argued that Hayes v. State and the
cases on which it relied5 were distinguishable because they involved inmates housed in
facilities operated by TDOC, rather than a facility owned and operated by a private
corporation. CCA responded by pointing out that other courts had applied Tenn. Code Ann.
§ 41-21-803 in cases involving inmates housed in facilities operated by private entities.6 Mr.
Womack responded by pointing out that the Court of Appeals had previously noted in
passing that “it is arguable that section 41-21-803 would not apply to a privately-managed
correctional facility.” Clark v. South Cent. Corr. Facility, No. M2006-00124-COA-R3-CV,
2007 WL 2093693, at *3 n.8 (Tenn. Ct. App. July 17, 2007) (No Tenn. R. App. P. 11
application filed); see also Johnson v. Corrections Corp. of Am., No. M2004-01301-COA-
R3-CV, 2006 WL 236899, at *2 (Tenn. Ct. App. Jan. 31, 2006), perm. app. denied (Tenn.
Aug. 21, 2006).

      The parties returned to the trial court on March 30, 2012. The trial court once again
found Hayes v. State to be controlling and ordered that the case be transferred to Hardeman
County. However, in light of the dicta in Clark v. South Central Correctional Facility and
Johnson v. Corrections Corp. of America, the trial court granted Mr. Womack permission to




        4
            See Tenn. Code Ann. § 16-1-116 (2009).
        5
         Mr. Womack singled out Hawkins v. Tennessee Department of Correction, 127 S.W.3d 749 (Tenn.
Ct. App. 2002) (No Tenn. R. App. P. 11 application filed) and Howse v. Campbell, No. M1999-01580-COA-
R3-CV, 2001 WL 459106 (Tenn. Ct. App. May 2, 2001) (No Tenn. R. App. P. 11 application filed).
        6
          CCA identified the Memorandum Opinion in Rice v. Turner, No. M2004-02284-COA-R3-CV, 2007
WL 3445074 (Tenn. Ct. App. Nov. 15, 2007) (No Tenn. R. App. P. 11 application filed), and Jones v.
Tennessee Department of Correction, No. M2004-01713-COA-R3-CV, 2007 WL 1241341 (Tenn. Ct. App.
Apr. 27, 2007) (No Tenn. R. App. P. 11 application filed). Interestingly, as we will discuss hereafter in more
detail, CCA also identified Hayes v. State, even though Mr. Womack had already contended it involved a
facility operated by TDOC.

                                                     -3-
seek an interlocutory appeal in order to develop a uniform body of law.7 See Tenn. R. App.
P. 9(a).

       The Court of Appeals granted Mr. Womack’s interlocutory appeal.8 Upon appeal, the
court acknowledged prior language that “[i]t is certainly arguable that the legislature did not
intend that the venue requirements in Tenn. Code Ann. § 41-21-803 apply to actions brought
against a private corrections corporation.” Johnson v. Corrections Corp. of Am., 2006 WL
236899, at *2; see also Clark v. South Cent. Corr. Facility, 2007 WL 2093693, at *3 n.8.
However, like the trial court, the intermediate appellate court found Hayes v. State to be
controlling. Accordingly, the appellate court affirmed the ruling below, stating that “[s]ince
‘[Tennessee Code Annotated section 41-21-803] effectively localized actions brought by
prisoners,’ we must conclude that the proper venue in this matter lies in Hardeman County,
where the CCA-operated facility is located.” Womack v. Corrections Corp. of Am., 2012 WL
6675094, at *3 (citations omitted). We granted Mr. Womack’s application for permission
to appeal.

                                                      II.

       The issue presented in this case requires us to construe Tenn. Code Ann. § 41-21-803.
Mr. Womack insists that the statute has no application to his lawsuit because, at the time his
action accrued, he was housed in a facility operated by CCA rather than by TDOC. For its
part, CCA argues that our courts have already correctly determined that the statute
“effectively localized actions brought by prisoners.” Hayes v. State, 341 S.W.3d at 296.

        The construction of a statute and its application to the facts of a particular case present
questions of law that we review de novo without a presumption of correctness. Baker v.
State, 417 S.W.3d 428, 433 (Tenn. 2013); Keen v. State, 398 S.W.3d 594, 599 (Tenn. 2012),
cert. denied, 134 S. Ct. 176 (2013).

       Familiar rules guide our construction of a statute. Our duty is first to ascertain and
then to fully effectuate legislative intent, taking care not to broaden a statute beyond its
intended scope or unduly restrict its coverage. Shore v. Maple Lane Farms, LLC, 411


        7
         The trial court stayed transfer of the case to Hardeman County pending disposition of the
interlocutory appeal.
        8
          We note, as did the Court of Appeals, that Mr. Womack incorrectly styled his application in the
Court of Appeals pursuant to Tenn. R. App. P. 10 (permitting extraordinary appeal in the sole discretion of
the appellate court). In granting Mr. Womack’s application, the Court of Appeals nevertheless considered
it under the standards for an appeal pursuant to Tenn. R. App. P. 9 because the trial court had, in fact, granted
Mr. Womack’s request to seek an interlocutory appeal.

                                                      -4-
S.W.3d 405, 420 (Tenn. 2013); Carter v. Bell, 279 S.W.3d 560, 564 (Tenn. 2009). We must
construe a statute in a reasonable manner “which avoids statutory conflict and provides for
harmonious operation of the laws.” Baker v. State, 417 S.W.3d at 433 (quoting Frye v. Blue
Ridge Neuroscience Ctr., P.C., 70 S.W.3d 710, 716 (Tenn. 2002)).

       Our analysis naturally begins with the words used in the statute. Shore v. Maple Lane
Farms, LLC, 411 S.W.3d at 420 (citing Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 526
(Tenn. 2010)). The words “must be given their natural and ordinary meaning in the context
in which they appear and in light of the statute’s general purpose.” Mills v. Fulmarque, Inc.,
360 S.W.3d 362, 368 (Tenn. 2012). We presume that every word in the statute has meaning
and purpose and should be given full effect unless the obvious intention of the General
Assembly indicates otherwise. In re Estate of Trigg, 368 S.W.3d 483, 490 (Tenn. 2012); In
re C.K.G., 173 S.W.3d 714, 722 (Tenn. 2005). If the statutory language is clear and
unambiguous, we apply its plain meaning, understood in its normal and accepted usage,
without adopting a forced interpretation. Baker v. State, 417 S.W.3d at 433; Knox Cnty. ex
rel. Envtl. Termite & Pest Control, Inc. v. Arrow Exterminators, Inc., 350 S.W.3d 511, 524
(Tenn. 2011); Eastman Chem. Co. v. Johnson, 151 S.W.3d 503, 507 (Tenn. 2004).

        When necessary to resolve a statutory ambiguity or conflict, we may consider matters
other than the statutory language – such as the broader statutory scheme, the history and
purpose of the legislation, public policy, historical facts preceding or contemporaneous with
the enactment of the statute, earlier versions of the statute, the caption of the act, and the
legislative history of the statute – to discern the legislature’s intent. Pickard v. Tennessee
Water Quality Control Bd., 424 S.W.3d 511, 518 (Tenn. 2013). However, these non-codified
external sources “cannot provide a basis for departing from clear codified statutory
provisions.” Mills v. Fulmarque, Inc., 360 S.W.3d at 368 (quoting Lee Med., Inc. v. Beecher,
312 S.W.3d at 528). A statute is ambiguous only if it “can reasonably have more than one
meaning.” Lee Med., Inc. v. Beecher, 312 S.W.3d at 527 & n.20 (citing LeTellier v.
LeTellier, 40 S.W.3d 490, 498 (Tenn. 2001); Bryant v. HCA Health Servs. of N. Tenn., Inc.,
15 S.W.3d 804, 809 (Tenn. 2000)).

                                             III.

       Tenn. Code Ann. § 41-21-803 states:

                      Except as otherwise provided by law, an action that
              accrued while the plaintiff inmate was housed in a facility
              operated by the [D]epartment [of Correction] shall be brought
              in the county in which the facility is located.



                                             -5-
This provision does not exist in isolation. Significantly, the term “inmate” that appears in
this statute is currently defined as “a person housed in a facility operated by the [D]epartment
[of Correction], housed in a county jail or housed in a correctional facility operated by a
private corporation pursuant to a contract with the state or local government.” Tenn. Code
Ann. § 41-21-801(4) (2014). However, this definition of “inmate,” in contrast to the
language of Tenn. Code Ann. § 41-21-803, has changed over time, and this change has
interpretational significance. Accordingly, we will briefly recount the history of the statutory
scheme to place the issue before us in context.

                                                  A.

       Tenn. Code Ann. § 41-21-803 was enacted in 1996, as part of a larger set of statutory
provisions aimed at governing civil litigation by prison inmates.9 This “set of statutes was
intended to reduce frivolous claims filed by inmates.” Hawkins v. Tennessee Dep’t of Corr.,
127 S.W.3d at 754. The General Assembly “sought to balance the constitutional right to
meaningful access to the courts with the legitimate state interest in preventing the judicial
system from being flooded with unmeritorious or frivolous complaints, filed by inmates at
taxpayer expense.” Mandela v. Campbell, No. M2001-01956-COA-R3-CV, 2003 WL
174788, at *3 (Tenn. Ct. App. Jan. 28, 2003) (No Tenn. R. App. P. 11 application filed).

        The statutory scheme applies “only to a claim brought by an inmate in general sessions
or a trial level court of record in which an affidavit of inability to pay costs is filed with the
claim by the inmate.” Tenn. Code Ann. § 41-21-802 (2014). If an inmate files a claim with
an affidavit of inability to pay costs, the inmate must also file an affidavit listing “every
lawsuit or claim previously filed by the inmate,” Tenn. Code Ann. § 41-21-805(a)(1) (2014),
complete with certain descriptive information, including whether the prior lawsuit or claim
was dismissed as frivolous or malicious, Tenn. Code Ann. § 41-21-805(a)(2). The inmate
must also provide “a current certified copy of the inmate’s trust account statement.” Tenn.
Code Ann. § 41-21-805(c).

        One of the central parts of the statutory scheme, as enacted in 1996, was a mechanism
by which the “court shall order an inmate who has filed a frivolous or malicious claim to pay
filing fees, court costs and any other related expenses.” Tenn. Code Ann. § 41-21-807(a)
(Supp. 1996). The scheme provided for the periodic withdrawal of funds from the inmate’s
trust account. Tenn. Code Ann. § 41-21-807(b)-(d).




       9
        See Act of April 24, 1996, ch. 913, 1996 Tenn. Pub. Acts 569 (codified at Tenn. Code Ann. §§ 41-
21-801 to -818 (Supp. 1996)).

                                                  -6-
        As initially enacted, the statutory scheme defined an “inmate” as “a person housed in
a facility operated by [TDOC] or housed in a county jail.” Tenn. Code Ann. § 41-21-801(4)
(Supp. 1996). In addition, it included the venue localizing provision that is currently found
in Tenn. Code Ann. § 41-21-803. Thus, as originally enacted, even though the definition of
“inmate” included persons incarcerated in facilities operated by TDOC and county jails, the
venue provision was limited to only persons incarcerated in facilities operated by TDOC.

        In 2001, the General Assembly amended the statutory scheme in two significant
      10
ways.      While the affidavit requirement of Tenn. Code Ann. § 41-21-805 remained
unchanged, inmates were now “required to pay the full amount of the filing fee” even if they
were filing in forma pauperis. Tenn. Code Ann. § 41-21-807(b)(1). In addition, the amended
statute barred inmates from filing suits in forma pauperis if they had, on three or more prior
occasions, brought a suit that was later dismissed as frivolous or malicious or for failure to
state a claim upon which relief may be granted. Tenn. Code Ann. § 41-21-807(c).

        While these significant substantive amendments are not germane to this appeal, the
amendment to the definition of “inmate” is. This amendment expanded the scope of the
definition of “inmate” to include a “person . . . housed in a correctional facility operated by
a private corporation pursuant to a contract with the state or local government.” Tenn. Code
Ann. § 41-21-801(4). The scope and application of Tenn. Code Ann. § 41-21-803 must be
understood against this backdrop.

                                                   B.

        We acknowledge that the issue in this case – whether Tenn. Code Ann. § 41-21-803
localizes venue for an action that accrued while an inmate was housed in a privately operated
corrections facility – has, over the course of time, left the Court of Appeals questioning its
own decisions. The statute was enacted in 1996. The first appellate opinion mentioning the
statute was issued the following year, Sweatt v. Conley, No. 01A01-9706-CH-00247, 1997
WL 749482, at *5 n.5 (Tenn. Ct. App. Dec. 5, 1997) (No Tenn. R. App. P. 11 application
filed), and a steady stream of cases has followed over the course of the ensuing seventeen
years. We will summarize the treatment accorded the statute by the Court of Appeals to
place its decision in this case in context.

       The first appellate opinion mentioning the statute merely noted its existence, pointing
out that it was inapplicable because it was not yet effective at the time the suit was initiated.


        10
        See Act of April 2, 2001, ch. 76, 2001 Tenn. Pub. Acts 137. It was also amended in 2002, but those
amendments are not pertinent to this appeal. See Act of April 10, 2002, ch. 607, 2002 Tenn. Pub. Acts 1617
(amending Tenn. Code Ann. § 41-21-808).

                                                   -7-
Sweatt v. Conley, 1997 WL 749482, at *5 n.5.11 Just over two years later, the Court of
Appeals again briefly mentioned Tenn. Code Ann. § 41-21-803, but did not “conclusively
address” it. Davis v. Holland, 31 S.W.3d 574, 577 (Tenn. Ct. App. 2000), perm. app. denied
(Tenn. Sept. 18, 2000). Mr. Davis had filed a complaint under 42 U.S.C. § 1983 against
several TDOC employees alleging a violation of his constitutional rights. At the time his
action accrued, Mr. Davis was housed in a TDOC-operated facility in Lauderdale County.
He filed his complaint in the Circuit Court for Davidson County. Davis v. Holland, 31
S.W.3d at 574-75. The State moved to dismiss the complaint for, among other reasons,
improper venue in light of Tenn. Code Ann. § 41-21-803. Davis v. Holland, 31 S.W.3d at
575. The trial court did not resolve the venue issue. However, the trial court intimated that
venue might be proper in Davidson County – if Mr. Davis alleged that the defendants resided
there – based on Sweatt v. Conley, 1997 WL 749482, at *5 (concluding that a claim under
42 U.S.C. § 1983 is a transitory action subject to the venue provisions of Tenn. Code Ann.
§ 20-4-101). Davis v. Holland, 31 S.W.3d at 575-76.

       The venue issue was not raised on appeal. Nevertheless, the Court of Appeals noted
in passing that

                 there was a strong implication in the trial court’s ruling that
                 venue for this case would have been proper in Davidson County
                 if Mr. Davis had supplied it with the residential addresses of the
                 individual defendants. While that may be consistent with the
                 result of [Sweatt v. Conley], we are not sure that case applies
                 here, since it did not consider the effect of Tenn. Code Ann. §
                 41-21-803.

Davis v. Holland, 31 S.W.3d at 577. Thus, the Court of Appeals in Davis v. Holland sowed
the seeds for recognizing that Tenn. Code Ann. § 41-21-803 altered in some way the venue
landscape for lawsuits filed by inmates upon a pauper’s oath.

       Those seeds took root the following year. Howse v. Campbell, 2001 WL 459106, at
*4. Mr. Howse filed a civil rights action against the Commissioner of TDOC and others,
alleging multiple violations of his constitutional rights while he was an inmate housed in a


        11
           For assistance in our later discussion of the issue we point out that the Court of Appeals concluded
that Mr. Sweatt’s claim under 42 U.S.C. § 1983 was a transitory action, subject to the venue provisions of
Tenn. Code Ann. § 20-4-101. Mr. Sweatt, a prisoner housed in a TDOC-operated facility in Lake County,
filed suit in Davidson County against multiple TDOC officials. The court stated that “the proper venue in
this case is either in the county where the cause of action arose or in the county where [Defendants] reside
or are found.” Sweatt v. Conley, 1997 WL 749482, at *5.

                                                     -8-
TDOC-operated facility in Lake County. Mr. Howse filed his complaint in Davidson
County. Howse v. Campbell, 2001 WL 459106, at *1, *4. The Court of Appeals for the first
time squarely addressed the impact of Tenn. Code Ann. § 41-21-803, holding that “[a]s a
result of this statute, transitory actions filed by state prisoners have essentially been localized
by statute. Accordingly, venue for these suits lies in the county where the facility is located.”
Howse v. Campbell, 2001 WL 459106, at *4. The court therefore concluded that “Mr.
Howse should have filed his suit in the Circuit Court for Lake County rather than the courts
in Davidson County.” Howse v. Campbell, 2001 WL 459106, at *4.

        The holding of Howse v. Campbell bore fruit the following year when the Court of
Appeals decided Hawkins v. Tennessee Department of Correction. Mr. Hawkins filed a
petition for a common law writ of certiorari in Davidson County challenging the result of a
prisoner disciplinary proceeding against him that occurred while he was housed in a TDOC-
operated facility in Lauderdale County. Hawkins v. Tennessee Dep’t of Corr., 127 S.W.3d
at 752. The trial court, relying on Tenn. Code Ann. § 41-21-803, “determined that venue was
not proper in Davidson County, but that the action should have been brought in the county
in which [the facility] was located.” Hawkins v. Tennessee Dep’t of Corr., 127 S.W.3d at
753. The Court of Appeals agreed that “Tenn. Code Ann. § 41-21-803 effectively localized
transitory actions filed by state prisoners,” citing Howse v. Campbell, 2001 WL 459106, at
*4, and stated, “The clear language of Tenn. Code Ann. § 41-21-803 is that a civil action
accruing while the inmate is incarcerated is to be brought in the county where the facility in
which he or she is housed is located.” Hawkins v. Tennessee Dep’t of Corr., 127 S.W.3d at
765. The court continued, “[W]e find the legislature clearly intended that lawsuits by state
inmates against state entities, officials and employees, arising from conditions or other
incidents of incarceration are to be brought in the county where the correctional facility is
located.” Hawkins v. Tennessee Dep’t of Corr., 127 S.W.3d at 765.

        In the wake of Hawkins, the Court of Appeals consistently concluded that Tenn. Code
Ann. § 41-21-803 localized venue in cases involving inmates housed in TDOC-operated
facilities. However, in those opinions issued shortly after Hawkins, the holdings were
tempered by the decision not to vacate the judgment because the prisoner’s action was filed
before Hawkins was issued and neither party raised the application of Tenn. Code Ann. § 41-
21-803. See, e.g., Hitson v. Tennessee Dep’t of Corr., No. M2001-02903-COA-R3-CV, 2003
WL 22209400, at *1 n.2 (Tenn. Ct. App. Sept. 25, 2003) (No Tenn. R. App. P. 11 application
filed); Jeffries v. Tennessee Dep’t of Corr., 108 S.W.3d 862, 867 n.3 (Tenn. Ct. App. 2002),
perm. app. denied (Tenn. May 12, 2003); Hedges v. Tennessee Dep’t of Corr., No. M2002-
00140-COA-R3-CV, 2002 WL 31890869, at *2 n.4 (Tenn. Ct. App. Dec. 31, 2002) (No
Tenn. R. App. P. 11 application filed).




                                                -9-
       In 2003, less than a year after Hawkins, the Court of Appeals confronted for the first
time after the enactment of Tenn. Code Ann. § 41-21-803, a case involving an inmate whose
action accrued while he was housed in a facility operated by a private corporation. Lewis v.
Tennessee Dep’t of Corr., No. M2002-00608-COA-R3-CV, 2003 WL 21171495 (Tenn. Ct.
App. May 20, 2003), perm. app. denied (Tenn. Aug. 25, 2003). Mr. Lewis was housed in a
correctional facility operated by CCA in Wayne County. The facility’s disciplinary board
found him guilty of a rules infraction and imposed a sentence of five days in administrative
segregation. The decision was approved by the TDOC Commissioner’s designee, the
warden, and the Commissioner of Correction.12 Thereafter, Mr. Lewis filed a petition for a
writ of certiorari seeking review of the decision, naming TDOC and others as the
respondents. The trial court ultimately dismissed the petition. Lewis v. Tennessee Dep’t of
Corr., 2003 WL 21171495, at *3.

        Upon appeal from the trial court’s judgment, the Court of Appeals noted in passing
that “Mr. Lewis filed his petition in the wrong county. Tenn. Code Ann. § 41-21-803 (1997)
required the petition to be filed in Wayne County where the South Central Correctional
Facility is located.” Lewis v. Tennessee Dep’t of Corr., 2003 WL 21171495, at *1 n.4.
However, the court extended the same treatment to this case that it had to similar cases
involving TDOC-operated facilities,13 declining to “vacate the judgment because Mr. Lewis
filed his petition before we decided Hawkins v. Tennessee Dep’t of Corr. and because neither
party questioned venue in the trial court.” Lewis v. Tennessee Dep’t of Corr., 2003 WL
21171495, at *1 n.4.

        A similar case came before the Court of Appeals later that same year, and the court
afforded it the same treatment. Hicks v. Campbell, No. M2001-00280-COA-R3-CV, 2003
WL 22438441, at *1 n.3 (Tenn. Ct. App. Oct. 28, 2003) (No Tenn. R. App. P. 11 application
filed). In other words, Lewis v. Tennessee Department of Correction and Hicks v. Campbell
were among several opinions issued over the course of approximately one year in which the




        12
          The Court of Appeals pointed out that “[p]rivate prison operators do not have the authority to
discipline prisoners.” Lewis v. Tennessee Dep’t of Corr., 2003 WL 21171495, at *1 n.3 (citing Tenn. Code
Ann. § 41-24-110(5) (1997)). Thus, “all punishments for disciplinary infractions other than verbal warnings
imposed by employees of private prison operators must be approved by the Commissioner’s designee.”
Lewis v. Tennessee Dep’t of Corr., 2003 WL 21171495, at *1 n.3.
        13
       Jeffries v. Tennessee Dep’t of Corr., 108 S.W.3d at 867 n.3; Hedges v. Tennessee Dep’t of Corr.,
2002 WL 31890869, at *2 n.4; Hitson v. Tennessee Dep’t of Corr., 2003 WL 22209400, at *1 n.2.

                                                   -10-
Court of Appeals reiterated the then-recent holding in Hawkins, using substantially similar
language each time.14

       In 2006, the Court of Appeals for the first time questioned the application of Tenn.
Code Ann. § 41-21-803 in the context of an action that accrued while the inmate was housed
in a facility operated by a private corporation. Johnson v. Corrections Corp. of Am., No.
M2004-01301-COA-R3-CV, 2006 WL 236899, at *2 (Tenn. Ct. App. Jan. 31, 2006), perm.
app. denied (Tenn. Aug. 21, 2006). Mr. Johnson had filed a complaint for damages against
CCA, alleging that it failed to provide him with proper dental care while he was housed in
the South Central Correctional Facility, a correctional facility operated by CCA in Wayne
County. Mr. Johnson filed his complaint in Davidson County. The trial court ultimately
dismissed the complaint. Johnson v. Corrections Corp. of Am., 2006 WL 236899, at *1.

       Although the Court of Appeals did not dispose of Mr. Johnson’s appeal on the basis
of venue, the court noted that it had “consistently held that [Tenn. Code Ann. § 41-21-803]
precludes adjudication of claims in the courts of Davidson County where the plaintiff inmate
has claimed he was injured by the actions of agents of the Department of Correction while
he was housed in a prison outside of Davidson County.” Johnson v. Corrections Corp. of
Am., 2006 WL 236899, at *2. The court continued,

               While it is true that Mr. Johnson’s alleged cause of action
               accrued while he was housed in a correctional facility, the
               facility at issue was operated by CCA, rather than the Tennessee
               Department of Correction, and Mr. Johnson named CCA as the
               sole defendant. Although we find no authority holding that
               [Tenn. Code Ann. § 41-21-803] does not apply to CCA-operated
               facilities, the wording of the statute itself limits its application
               to inmate causes of action that accrued while the inmate was
               “housed in a facility operated by the Department.” It is certainly
               arguable that the legislature did not intend that the venue
               requirements in Tenn. Code Ann. § 41-21-803 apply to actions
               brought against a private corrections corporation.

Johnson v. Corrections Corp. of Am., 2006 WL 236899, at *2.

      The Court of Appeals reiterated this concern one year later, even though it dismissed
an inmate’s in forma pauperis action on the basis of improper venue under Tenn. Code Ann.


       14
          The petitions in Lewis v. Tennessee Department of Correction and Hicks v. Campbell were filed
before the 2001 amendments.

                                                 -11-
§ 41-21-803. Clark v. South Cent. Corr. Facility, No. M2006-00124-COA-R3-CV, 2007 WL
2093693, at *1, *3 n.8 (Tenn. Ct. App. July 17, 2007) (No Tenn. R. App. P. 11 application
filed). Mr. Clark had filed a petition for a common law writ of certiorari seeking judicial
review of a disciplinary proceeding, naming as respondents various TDOC officials and
officials associated with the privately operated facility where he was housed – the South
Central Correctional Facility in Wayne County. Mr. Clark filed his petition in Davidson
County. The trial court ultimately dismissed the petition. Clark v. South Cent. Corr.
Facility, 2007 WL 2093693, at *1.

        The Court of Appeals affirmed on different grounds, concluding that “section 41-21-
803 required that the petition be filed in Wayne County, the county in which the correctional
facility is located.” Clark v. South Cent. Corr. Facility, 2007 WL 2093693, at *3. However,
the court pointed out that “it is arguable that section 41-21-803 would not apply to a
privately-managed correctional facility.” Clark v. South Cent. Corr. Facility, 2007 WL
2093693, at *3 n.8. Nevertheless, the Court of Appeals continued to follow the lead set in
Lewis v. Tennessee Department of Correction and Hicks v. Campbell and hold that Tenn.
Code Ann. § 41-21-803 localized venue for actions that accrued while an inmate was housed
in a privately operated facility. See, e.g., Jones v. Tennessee Dep’t of Corr., 2007 WL
1241341, at *1.

       Ultimately, in 2009, the Court of Appeals decided Hayes v. State. Mr. Hayes was an
inmate housed at the Hardeman County Correctional Facility. He filed a complaint under 42
U.S.C. § 1983 against multiple defendants, including TDOC and CCA. The opinion leaves
some confusion on the issue of the operator of the facility, stating in one instance that it was
a “TDOC facility,” Hayes v. State, 341 S.W.3d at 296, but also reflecting that one of the
defendants was CCA, Hayes v. State, 341 S.W.3d at 295.15 Mr. Hayes filed his complaint
in Davidson County, and the Chancery Court for Davidson County dismissed the complaint
for improper venue. Hayes v. State, 341 S.W.3d at 295. The Court of Appeals affirmed,
agreeing “with the trial court’s finding that this cause must be brought in Hardeman County
pursuant to Tenn. Code Ann. § 41-21-803.” Hayes v. State, 341 S.W.3d at 296.

                                                 C.

        We now turn to the task at hand, construing Tenn. Code Ann. § 41-21-803. Naturally,
we begin with the language of the provision. The statute designates local venue for “an
action that accrued while the plaintiff inmate was housed in a facility operated by [TDOC].”
Quite clearly, the statute does not refer to a facility operated by a private corporation such


       15
          This circumstance may explain why both Mr. Womack and CCA cited the case in support of their
respective positions before the trial court.

                                                -12-
as CCA. We are mindful that courts “must be circumspect about adding words to a statute
that the General Assembly did not place there.” Coleman v. State, 341 S.W.3d 221, 241
(Tenn. 2011).

      CCA argues, however, that “a privately owned prison is under the operation of
[TDOC] as defined and used in the statute.” More specifically, CCA contends that under
Friedmann v. Corrections Corp. of America, 310 S.W.3d 366 (Tenn. Ct. App. 2009), perm.
app. denied (Tenn. Mar. 1, 2010), “although CCA owns and runs [the Whiteville
Correctional Facility], [the facility] is operated by [TDOC] as described in § 41-21-803
pursuant to the County Correctional Incentives Act of 1981.”

        We find CCA’s argument unavailing. We recognize that in Friedmann, the Court of
Appeals concluded that those CCA facilities “being operated pursuant to contracts with local
governmental entities . . . pursuant to the County Correctional Incentives Act of 1981 16 . . .
are being operated by CCA as the functional equivalent of a governmental agency.”
Friedmann v. Corrections Corp. of Am., 310 S.W.3d at 379. However, Friedmann was a
Public Records Act case. Friedmann v. Corrections Corp. of Am., 310 S.W.3d at 374. The
“functional equivalent” approach applied in Friedmann was adopted as an interpretation of
specific language in the Public Records Act. See Memphis Publ’g Co. v. Cherokee Children
& Family Servs., Inc., 87 S.W.3d 67, 79 (Tenn. 2002). This Court construed the statutory
language as we did “in light of our duty to construe the Tennessee Public Records Act
liberally in favor of ‘the fullest possible public access to public records.’” Memphis Publ’g
Co. v. Cherokee Children & Family Servs., Inc., 87 S.W.3d at 79 (quoting Tenn. Code Ann.
§ 10-7-505(d) (1999)). Needless to say, this matter is not a Public Records Act case. In this
case, we are called upon to construe different statutory language. We therefore do not find
Friedmann to be instructive.17




        16
         The Court of Appeals noted that CCA operated the Whiteville Correctional Facility in Hardeman
County pursuant to this statutory scheme under a contract with the Hardeman County Correctional Facilities
Corporation. Friedmann v. Corrections Corp. of Am., 310 S.W.3d at 379 n.6.
        17
           For similar reasons, we also find unpersuasive CCA’s reliance on the Private Prison Contracting
Act of 1986, Tenn. Code Ann. §§ 41-24-101 to -115 (1990). CCA argues that the definition of “prison” and
“facility” in Tenn. Code Ann. § 41-24-102(4) – “any adult institution operated by or under the authority of
[TDOC]” – lends credence to its contention that a “facility operated by [TDOC]” includes a facility operated
by a private corporation. However, CCA readily admits that the Private Prison Contracting Act of 1986
applies only to its South Central Correctional Facility, not the Whiteville Correctional Facility. Furthermore,
the statutory scheme and the statutory language we are called upon to interpret in this case are different from
those above.

                                                     -13-
        Looking to the language of the statutory scheme at issue in this case, we find nothing
to signal a legislative intent that “a facility operated by [TDOC],” as used in Tenn. Code
Ann. § 41-21-803, includes a correctional facility operated by a private corporation. The
natural and ordinary meaning of “a facility operated by [TDOC]” in this context does not
encompass a facility operated by a private corporate entity. To read it so would require a
forced interpretation, which we must avoid. Baker v. State, 417 S.W.3d at 433; Knox Cnty.
ex rel. Envtl. Termite & Pest Control, Inc. v. Arrow Exterminators, Inc., 350 S.W.3d at 524;
Eastman Chem. Co. v. Johnson, 151 S.W.3d at 507.

        Moreover, the 2001 amendment to the statutory scheme, particularly the change of the
definition of “inmate,” reinforces our conclusion. If the statutory language “facility operated
by [TDOC]” – language that was used in both Tenn. Code Ann. §§ 41-21-801(4) and 41-21-
803 when the statutory scheme was enacted in 1996 – included those facilities operated by
a private corporate entity, we do not believe the General Assembly would have amended
Tenn. Code Ann. § 41-21-801(4) in 2001 to add the language “facility operated by a private
corporation pursuant to a contract with the state or local government” to a definition of
“inmate” that already included the language “facility operated by [TDOC].”

       As we have often repeated, the courts may presume that the General Assembly is
aware of its own prior enactments. Lee Medical, Inc. v. Beecher, 312 S.W.3d at 527.
Furthermore, we have a duty to avoid construing a statute in such a way that would render
any part of it superfluous or insignificant. Baker v. State, 417 S.W.3d at 439 (quoting
Tidwell v. Collins, 522 S.W.2d 674, 676 (Tenn. 1975)).

        Another rule of statutory construction is that “the expression of one thing implies the
exclusion of all things not mentioned.” State v. Lane, 254 S.W.3d 349, 353 (Tenn. 2008)
(quoting State v. Adler, 92 S.W.3d 397, 400 (Tenn. 2002)). Despite the broad definition of
“inmate” in Tenn. Code Ann. § 41-21-801(4), the language of Tenn. Code Ann. § 41-21-803
continues to be limited to actions filed by inmates housed “in a facility operated by [TDOC].”
The General Assembly has not broadened Tenn. Code Ann. § 41-21-803 in the same way that
it has broadened Tenn. Code Ann. § 41-21-801(4). Therefore, the omission of privately
operated facilities from Tenn. Code Ann. § 41-21-803 supports a conclusion that the General
Assembly intended to continue to limit the application of Tenn. Code Ann. § 41-21-803 to
facilities operated by TDOC.

        In light of these principles of statutory construction, we cannot interpret the language
“facility operated by [TDOC]” – as used in Tenn. Code Ann. § 41-21-803 and unchanged
since 1996 – to include a facility operated by a private corporate entity. We do not believe
this language itself supports such a reading.



                                              -14-
                                                  D.

        Our inquiry is not at an end because we must still consider the impact of the 2001
change in the definition of “inmate” on the scope of Tenn. Code Ann. § 41-21-803. As
previously mentioned, the definition of “inmate” was amended in 2001. Although we have
concluded that the language “facility operated by [TDOC]” – as used in Tenn. Code Ann. §
41-21-803 and unchanged since 1996 – does not itself refer to a privately operated
correctional facility, we must still consider the significance of the 2001 change in the
definition of “inmate” with respect to the venue provision in which the word appears.

        Before the 2001 amendment, “inmate” meant “a person housed in a facility operated
by [TDOC] or housed in a county jail.” Tenn. Code Ann. § 41-21-801(4). Thus, the
statutory scheme as a whole recognized that the inmates to which it applied could be housed
in multiple types of facilities. However, the language of the venue provision limited its
application to inmates of only one variety – those housed in a facility operated by TDOC at
the time their action accrued. Tenn. Code Ann. § 41-21-803. In other words, as originally
enacted, the statutory scheme, taken as a whole, reflected a broader definition of inmate than
those to whom the narrower venue provision applied. We do not view the 2001 amendment
to the definition of “inmate” as anything more than a continued reflection of that distinction.
The new “inmate” language from the 2001 amendment does not suggest to us any intended
alteration of the operative part of the venue provision – that inmates housed in a facility
operated by TDOC at the time their action accrued must bring suit in the county where the
facility is located.

        We note also that the legislative history of the statutory scheme does not convince us
otherwise. The venue provision was never mentioned during the legislative discussion in
1996, nor was there any mention of CCA or privately operated correctional facilities. The
discussion was for the most part phrased in general terms, characterizing the proposed
legislation as specifying procedures and authorizing penalties for indigent prisoners who file
frivolous and malicious lawsuits, in an effort to disincentivize such lawsuits.18 The
legislation was touted as a means to reduce the legal costs incurred by the State due to such
lawsuits.19


        18
         See Debate on S.B. 2627 Before the Senate, 99th Gen. Assemb. (Apr. 24, 1996) (statement of Sen.
Joe M. Haynes); Debate on H.B. 2781 Before the House, 99th Gen. Assemb. (Mar. 14, 1996) (statement of
Rep. Randy S. Rinks); Hearing on S.B. 2627 Before the Senate Comm. on State & Local Gov’t, 99th Gen.
Assemb. (Feb. 20, 1996) (statement of Sen. Joe M. Haynes).
       19
         See Debate on H.B. 2781 Before the House, 99th Gen. Assemb. (Mar. 14, 1996) (statement of Rep.
Randy S. Rinks); Hearing on H.B. 2781 Before the House Judiciary Comm., 99th Gen. Assemb. (Mar. 6,
                                                                                          (continued...)

                                                 -15-
        The venue provision was never specifically mentioned during the legislative
discussion in 2001, nor was there any mention of CCA or privately operated correctional
facilities. The legislation was characterized in general terms as an attempt to control the
“onslaught” of “recreational” prisoner litigation.20 There were passing references to such
litigation clogging “the local court,” presumably meaning the Davidson County trial courts
because Davidson County Circuit Court Judge Walter Kurtz testified before the House
Judiciary Committee in favor of the legislation.21 However, there was no mention of the
definitional change to “inmate” in Tenn. Code Ann. § 41-21-801(4), and hence no indication
that the change was intended to localize venue in the context of privately operated
correctional facilities. Thus, we conclude that the legislative history of the 1996 and 2001
acts lends no support to the proposition that Tenn. Code Ann. § 41-21-803 localizes venue
for actions that accrued while an inmate was housed in a correctional facility operated by a
private corporation pursuant to a contract with the state or local government.

        In this case, the trial court transferred Mr. Womack’s complaint based on Tenn. Code
Ann. § 41-21-803 and Hayes v. State. We have determined that Tenn. Code Ann. § 41-21-
803 is not applicable to a lawsuit, like Mr. Womack’s, that accrued while the inmate was
housed in a correctional facility operated by a private corporation. To the extent that Hayes
v. State or any other opinion22 is inconsistent with our holding today, they are overruled.

                                                     E.

    As a final matter, we note that CCA urges this Court to affirm the transfer of Mr.
Womack’s case to Hardeman County on the basis of the doctrine of forum non conveniens.


        19
          (...continued)
1996) (statement of Rep. Randy S. Rinks); Hearing on S.B. 2627 Before the Senate Comm. on State & Local
Gov’t, 99th Gen. Assemb. (Feb. 20, 1996) (statement of Sen. Joe M. Haynes).
        20
         See Hearing on H.B. 816 Before the House Calendar & Rules Comm., 102d Gen. Assemb. (Mar.
29, 2001) (statement of Rep. Bobby W. Sands); Hearing on S.B. 1099 Before the Senate Judiciary Comm.,
102d Gen. Assemb. (Mar. 6, 2001) (statement of Sen. Joe M. Haynes).
        21
          See Hearing on H.B. 816 Before the House Judiciary Comm., 102d Gen. Assemb. (Mar. 21, 2001)
(statements of Rep. Bobby W. Sands and Hon. Walter C. Kurtz); Hearing on S.B. 1099 Before the Senate
Judiciary Comm., 102d Gen. Assemb. (Mar. 6, 2001) (statement of Sen. Joe M. Haynes).
        22
          Among the other cases previously holding Tenn. Code Ann. § 41-21-803 applicable to a lawsuit
that accrued while an inmate was housed in a correctional facility operated by a private corporation are Clark
v. South Central Correctional Facility, 2007 WL 2093693, at *3; Jones v. Tennessee Department of
Correction, 2007 WL 1241341, at *1; Hicks v. Campbell, 2003 WL 22438441, at *1 n.3; Lewis v. Tennessee
Department of Correction, 2003 WL 21171495, at *1 n.4.

                                                    -16-
The record on appeal consists of little more than Mr. Womack’s complaint, CCA’s motion
to dismiss, and Mr. Womack’s responses. It is wholly insufficient to evaluate CCA’s
argument in this regard, especially given the discretion afforded the trial court and the variety
of factors subject to consideration. See Zurick v. Inman, 221 Tenn. 393, 403-04, 426 S.W.2d
767, 772 (1968); Luna v. Sherwood, 208 S.W.3d 403, 406 (Tenn. Ct. App. 2006), perm. app.
denied (Tenn. Oct. 30, 2006). Moreover, the trial court did not decide CCA’s motion on the
basis of forum non conveniens. We therefore decline to address whether Mr. Womack’s
complaint should be transferred to Hardeman County on the basis of forum non conveniens.

                                              IV.

       We have determined that Tenn. Code Ann. § 41-21-803 does not specify the venue
for Mr. Womack’s lawsuit, because his claim accrued while he was housed in the privately
operated Whiteville Correctional Facility. Accordingly, we reverse the judgments of the
Court of Appeals and the trial court transferring Mr. Womack’s case to Hardeman County
on the basis of Tenn. Code Ann. § 41-21-803. We remand the case to the trial court for
further proceedings consistent with this opinion. We tax the costs of this appeal to
Corrections Corporation of America and its surety for which execution, if necessary, may
issue.


                                            ______________________________
                                            WILLIAM C. KOCH, JR., JUSTICE




                                              -17-